Citation Nr: 1048085	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-16 610 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected laceration scar of the left hand.

2. Entitlement to service connection for positive PPD. 

3. Entitlement to service connection for hemorrhoids.

4. Entitlement to service connection for chest pain.

5. Entitlement to service connection for chronic constipation.

6. Entitlement to service connection for temporomadibular joint 
(TMJ) syndrome. 

7. Entitlement to service connection for athlete's foot. 

8. Entitlement to service connection for swollen tonsils. 

9. Entitlement to service connection for knot in groin area.

10. Entitlement to service connection for left shoulder pain. 

11. Entitlement to service connection for blood in sputum.

12. Entitlement to service connection for retropatellar pain 
syndrome. 

13. Entitlement to service connection for bilateral eye disorder.

14. Entitlement to service connection for sinus disorder.

15. Entitlement to service connection for bilateral foot 
disorder, to include a disability requiring arch supports. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had honorable service from November 1988 to March 
1998.  He then had a period of service from March 1998 to May 
2001 from which he was discharged under dishonorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

With the exception of the issues of an increased rating for a 
laceration scar of the left hand and entitlement to service 
connection for a positive PPD, the appeal is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service-connected laceration scar of the left hand is 
manifested by a 4.6 cm X 0.5 cm scar that is nonadherent, 
superficial, smooth, stable without breakdown, flexible, non-
inflammatory, nontender to palpation, and without keloid 
formation.  

2.  A positive PPD is a laboratory test result and not a 
disability for VA compensation purposes. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-
connected laceration scar of the left hand have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7899-7803 (2010).

2.  In the absence of a current disability, the criteria for 
service connection for residuals of a Positive PPD have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the only letters that provided information as to how 
to substantiate the Veteran's scar rating claim were issued in 
June 2006 and July 2006, after the initial AOJ decision on the 
benefits.  However, the Board finds that no prejudice to the 
Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the Veteran has been prejudiced thereby). 

The Board notes that no duty to assist arises upon receipt of a 
Notice of Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. 
Reg. 23353 (adding paragraph (3) under § 3.159(b).  Initial 
rating claims are generally considered to be "downstream" 
issues from the original grant of benefits.  Where a claim has 
been substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements.  See Goodwin 
v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 
Vet. App. 112, 119 (2007).  In this case, the Veteran has not 
alleged that he has suffered any prejudice as to the lack of pre-
adjudicatory notice as to disability ratings and effective dates.

Additionally, the Board observes that, as a matter of law, 
providing the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from any 
deficiency in notice content or the lack of notice prior to an 
initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  A statement of the case (SOC) and supplemental 
SOC (SSOC) constitute "readjudication decisions" that comply 
with all due process requirements if preceded by adequate VCAA 
notice.  See Mayfield, 499 F. 3d.  In the present case, 
subsequent to the June 2006 and July 2006 letters that advised 
the Veteran of how to substantiate a disability rating, the 
Veteran's claim was readjudicated in an SOC.  Thus, any 
deficiency of timing was rectified by readjudication of the 
claim. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records, private medical records, and the report of a March 2006 
VA examination were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has not 
identified any additional, relevant treatment records the Board 
needs to obtain for an equitable adjudication of the claim.

With regard to the VA examination, the Board notes that once VA 
undertakes to provide a VA examination, it must ensure that the 
examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, the examiner reviewed the claims file, 
documented the Veteran's subjective complaints and medical 
history, and evaluated the Veteran.  Thereafter, in the report 
she provided information sufficient in detail and relevance to 
the rating criteria to allow for determination of the appropriate 
disability rating.  No competent evidence suggests that the 
examiner's findings are inconsistent with the medical history 
outlined in the claims file or not representative of the current 
severity of the disability.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159 (c)(4).  

With regard to the Veteran's claim for service connection for a 
positive PPD, the Board notes that the Court has held that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist do not apply to a claim if resolution of 
that claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the present case, the facts are not in dispute.  As discussed 
below, resolution of the Veteran's appeal of this issue is wholly 
dependent on interpretation of the relevant VA statutes and 
regulations.  Thus, as no reasonable possibility exists that any 
further factual development would assist in substantiating the 
claim, should any deficiencies of VCAA notice or assistance 
exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in substantiating 
the claim).

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.

II. Increased rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's laceration scar of the left hand.  In addition, in 
Fenderson, the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  As such, in accordance with Fenderson, the 
Board has considered the propriety of staged ratings in 
evaluating the Veteran's service-connected disability.

The Veteran's service-connected laceration scar of the left hand 
has been assigned a noncompensable rating, pursuant to Diagnostic 
Codes 7899-7803.  38 C.F.R. 
§ 4.71a (2010).  The Veteran contends that his symptomatology is 
of greater severity to warrant a compensable rating.  

Regulations provide that, when the disability being rated is not 
specifically provided for in the rating schedule, it will be 
rated under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with the 
first two numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

The Board observes that the rating criteria for scars were 
revised effective August 30, 2002 and again, effective October 
23, 2008.  However, the Board notes that the latter revisions are 
applicable only to applications for benefits received by VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 
2008).  Thus, as the Veteran filed his claim for an increased 
rating in October 2002, only the rating criteria in effect as of 
August 30, 2002 apply to this case.

As of August 30, 2002, scars, other than of the head, face, or 
neck, are to be rated under Diagnostic Codes 7801 to 7805.  Under 
Diagnostic Code 7801, scars, other than those of the head, face, 
or neck, that are deep or cause limited motion, a 10 percent 
evaluation is assigned when the area or areas exceed six square 
inches (39 square centimeters).  A 20 percent evaluation is 
assigned when the area or areas exceed 12 square inches (77 
square centimeters).  A deep scar is one associated with 
underlying soft tissue damage.  Diagnostic Code 7801, Note (2).
Under Diagnostic Code 7802, scars, other than the head, face, or 
neck, that are superficial, that do not cause limited motion, and 
that involve area or areas of 144 square inches (929 sq. cm.) or 
greater are assigned a 10 percent rating.

Under Diagnostic Code 7803, a 10 percent evaluation is assigned 
for scars that are superficial and unstable.  An unstable scar is 
one where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  Notes (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is assigned 
for scars that are superficial and painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7805, other types of scars will be rated 
based on limitation of function of affected part.

The Veteran's service-connected laceration scar of the left hand 
has been assigned a noncompensable rating prior to August 3, 
2004, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
Veteran contends that he suffers pain in his left hand that 
warrants a compensable rating.

At a VA examination in March 2006, the examiner identified a 4.6 
cm X 0.5 cm scar on the left hand.  The scar was reported to be 
nonadherent, superficial, non-inflammatory, and nontender to 
palpation.  The examiner said the scar was smooth, stable without 
breakdown, flexible, and without keloid formation.  
There is no additional competent medical evidence of record that 
addresses the Veteran's scar.  The Board observes that the 
Veteran stated in his VA Form 9 that the examiner failed to 
mention pain in his left hand.  However, the Veteran is not 
competent to attribute this claimed pain to his scar, and the 
Board observes that the examiner observed no tenderness in the 
scar itself.  The Veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., hand pain.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  However, he is not competent to 
associate the pain with his service-connected laceration scar.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran has not 
presented competent medical evidence demonstrating that his 
service-connected scar is of a severity to warrant a compensable 
rating. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above discussion, the preponderance of the evidence is 
against the Veteran's claim of an initial compensable rating for 
service-connected laceration scar of the left hand.  Therefore, 
his claim must be denied.

An extra-schedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); 
see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether referral 
for an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that indicate 
that application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In 
the present case, the Veteran's scar symptoms are fully 
contemplated by the rating criteria, and the evidence does not 
demonstrate that the scar presents an unusual disability picture 
or interferes with employment.  Therefore, an extra-schedular 
referral is not necessary.  

The Board also notes that, in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a TDIU claim is part and parcel of an 
increased-rating claim when raised by the record.  In this case, 
the record does not raise a claim for a TDIU rating.  Thus, 
further consideration of whether a TDIU rating is applicable in 
this case is not necessary.

III. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Veteran has filed a claim seeking service connection for a 
positive PPD.   
The Board observes that service treatment records reflect a 
positive PPD test in June 1995, and subsequent follow-up testing.  
The Veteran was noted to be asymptomatic at all times in relation 
to this finding, and the Board observes that a positive PPD is 
merely the result of a tuberculin skin test.  Dorland's 
Illustrated Medical Dictionary, p. 1962 (30th ed. 2003).  A 
laboratory finding is not a disability in and of itself for which 
VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually laboratory 
results and are not, in and of themselves, disabilities.  They 
are, therefore, not appropriate entities for the rating schedule 
to address).  Therefore, the Board determines that this claim is 
denied as a matter of law. 


ORDER

Entitlement to an initial compensable rating for service-
connected laceration scar of the left hand is denied.

Entitlement to service connection for positive PPD is denied. 


REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is necessary with respect to all of the Veteran's 
claims on appeal.  VA must inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims, the information and evidence that VA 
will seek to provide, and the information and evidence that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However, a review of the 
record reveals that, although the Veteran was sent a duty to 
assist letter in January 2005 and May 2005, neither of these 
letters informed the Veteran of the evidence necessary to 
substantiate either his service connection claims or of his and 
VA's responsibilities in obtaining evidence for consideration.  
Thus, VA's duty to notify under the VCAA has not been met, and 
the remaining issues must be remanded so that corrective VCAA 
notice may be issued to the Veteran.

Additionally, with regard to the service connection claim for a 
bilateral foot disorder, to include a disability requiring arch 
supports, the Board observes that the Veteran was initially 
prescribed arch supports to treat pes planus in service.  
Although the Veteran's feet were examined at the March 2006 VA 
examination, no specific finding was made as to the presence of 
pes planus, and no opinion was obtained with respect to the 
etiology of such disorder.  To the Board's knowledge, pes planus 
is a chronic disorder; therefore, the Board requires a specific 
finding as to whether the Veteran currently has pes planus and 
whether the disorder is causally or etiologically related to his 
military service.  Thus, the claims for service connection for a 
bilateral foot disorder, to include a disability requiring arch 
supports is also remanded so that a VA examination may be 
scheduled for these claims.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA notice 
that advises him of the evidence necessary 
to establish service connection, of his 
and VA's responsibilities in submitting 
evidence for consideration, and of the 
evidence necessary to substantiate 
disability ratings and effective dates for 
service connection claims.

2.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of his bilateral foot disorder.  
The claims file should be made available 
for review, and the examination report 
should reflect that such review occurred.  
Upon a review of the record and 
examination of the record, the examiner 
should respond to the following:

Is it at least as likely as not 
(50 percent probability or greater) 
that any bilateral foot disorder, 
including pes planus, exhibited by 
the Veteran currently, is related to 
his military service? 
		
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated, to include all evidence 
received since the March 2007 supplemental 
statement of the case.  If the claim 
remains denied, the Veteran and his 
representative should be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


